Name: Commission Regulation (EC) NoÃ 1478/2005 of 12 September 2005 amending Annexes V, VII and VIII to Council Regulation (EEC) NoÃ 3030/93 on common rules for imports of certain textile products from third countries
 Type: Regulation
 Subject Matter: cooperation policy;  international trade;  trade policy;  leather and textile industries
 Date Published: nan

 13.9.2005 EN Official Journal of the European Union L 236/3 COMMISSION REGULATION (EC) No 1478/2005 of 12 September 2005 amending Annexes V, VII and VIII to Council Regulation (EEC) No 3030/93 on common rules for imports of certain textile products from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries (1), and in particular Articles 8 and 19 thereof, Whereas: (1) On 10 June 2005, the European Commission and the Chinese Ministry of Commerce agreed on a Memorandum of Understanding on the export of certain Chinese textile and clothing products to the European Union. In order to take account of this Memorandum of Understanding the Commission subsequently adopted Regulation (EC) No 1084/2005. (2) It is necessary to clarify the destination of shipments to the Community indicated in footnote 3 of the table shown under (b) in Annex V of Regulation (EEC) No 3030/93, as well as a specific conversion rate for childrens garments for textiles category 4. (3) It is necessary to provide for arrangements for the treatment of goods sent out from the Community to China for Processing Traffic (OPT). (4) These arrangements on OPT should be reflected in Annex VII of Regulation (EEC) No 3030/93. (5) The quantitative limits laid down in the Memorandum of Understanding have been reached for several product categories. As a consequence, a considerable amount of goods are blocked at the Community ports which creates unexpected difficulties for the normal conduct of trade. (6) On 5 September 2005, the European Commission and the Chinese Ministry of Commerce concluded consultations on how to deal with the problems caused by exports of textile and clothing from China in excess of the quantities established in the Memorandum of Understanding. As a result it was agreed to provide for additional quantities for the categories concerned and to introduce certain flexibilities. (7) In order to take into account of the arrangement agreed by the European Commission and the Chinese Ministry of Commerce it is necessary to adjust the quantitative limits for imports of textile and clothing products originating in China for 2005 and 2006 and to provide for certain flexibilities. Regulation (EEC) No 3030/93 should therefore be amended accordingly. (8) In addition, given the particular circumstances of this situation, it is appropriate to provide for additional quantities in order to allow for the release of all textile and clothing products which are currently blocked. (9) In view of the urgency of the matter, the Regulation should enter into force without delay. (10) The measures provided for in this Regulation are in accordance with the opinion of the Textile Committee set up by Article 17 of Regulation (EEC) No 3030/93, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3030/93 is amended as follows: 1. Annex V is amended in accordance with Annex I to this Regulation; 2. in Annex VII the table is replaced by the table set out in Annex II to this Regulation; 3. in Annex VIII the table is replaced by the table set out in Annex III to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 September 2005. For the Commission Peter MANDELSON Member of the Commission (1) OJ L 275, 8.11.1993, p. 1. Regulation as last amended by Commission Regulation (EC) No 1084/2005 (OJ L 177, 9.7.2005, p. 19). ANNEX I Annex V to Regulation (EEC) No 3030/93 is modified as follows: (a) Annex V is replaced by the following: ANNEX V COMMUNITY QUANTITATIVE LIMITS (a) applicable for the year 2005 (The complete description of the goods is shown in Annex I) Community quantitative limits Third country Category Unit 2005 Belarus GROUP IA 1 tonnes 1 585 2 tonnes 5 100 3 tonnes 233 GROUP IB 4 1 000 pieces 1 600 5 1 000 pieces 1 058 6 1 000 pieces 1 400 7 1 000 pieces 1 200 8 1 000 pieces 1 110 GROUP IIA 9 tonnes 363 20 tonnes 318 22 tonnes 498 23 tonnes 255 39 tonnes 230 GROUP IIB 12 1 000 pairs 5 958 13 1 000 pieces 2 651 15 1 000 pieces 1 500 16 1 000 pieces 186 21 1 000 pieces 889 24 1 000 pieces 803 26/27 1 000 pieces 1 069 29 1 000 pieces 450 73 1 000 pieces 315 83 tonnes 178 GROUP IIIA 33 tonnes 387 36 tonnes 1 242 37 tonnes 463 50 tonnes 196 GROUP IIIB 67 tonnes 339 74 1 000 pieces 361 90 tonnes 199 GROUP IV 115 tonnes 87 117 tonnes 1 800 118 tonnes 448 Serbia (1) GROUP IA 1 tonnes 2 tonnes 2a tonnes 3 tonnes GROUP IB 5 1 000 pieces 6 1 000 pieces 7 1 000 pieces 8 1 000 pieces GROUP IIA 9 tonnes GROUP IIB 15 1 000 pieces 16 1 000 pieces GROUP IIIB 67 tonnes Vietnam (2) GROUP IB 4 1 000 pieces 5 1 000 pieces 6 1 000 pieces 7 1 000 pieces 8 1 000 pieces GROUP IIA 9 tonnes 20 tonnes 39 tonnes GROUP IIB 12 1 000 pairs 13 1 000 pieces 14 1 000 pieces 15 1 000 pieces 18 tonnes 21 1 000 pieces 26 1 000 pieces 28 1 000 pieces 29 1 000 pieces 31 1 000 pieces 68 tonnes 73 1 000 pieces 76 tonnes 78 tonnes 83 tonnes GROUP IIIA 35 tonnes 41 tonnes GROUP IIIB 10 1 000 pairs 97 tonnes GROUP IV 118 tonnes GROUP V 161 tonnes (b) applicable for the years 2005, 2006 and 2007 (The complete description of the goods is shown in Annex I) Agreed levels Third country Category Unit 11 June to 31 December 2005 (3) 2006 2007 China GROUP IA 2 (including 2a) tonnes 20 212 61 948 69 692 GROUP IB 4 (4) 1 000 pieces 161 255 540 204 594 225 5 1 000 pieces 118 783 189 719 219 674 6 1 000 pieces 124 194 338 923 382 880 7 1 000 pieces 26 398 80 493 88 543 GROUP IIA 20 tonnes 6 451 15 795 17 770 39 tonnes 5 521 12 349 13 892 GROUP IIB 26 1 000 pieces 8 096 27 001 29 701 31 1 000 pieces 108 896 219 882 248 261 GROUP IV 115 tonnes 2 096 4 740 5 214 (b) Appendix A to Annex V is replaced by the following: Appendix A to Annex V Category Third Country Remarks 4 China For the purpose of setting off exports against the agreed levels a conversion rate of five garments (other than babies' garments) of a maximum commercial size of 130 cm for three garments whose commercial size exceeds 130 cm may be applied for up to 5 % of the agreed levels. The export licence concerning these products must bear, in box 9, the words The conversion rate for garments of a commercial size of not more than 130 cm must be applied . (1) Quantitative restrictions for Serbia do not apply pursuant to the Agreement between the European Community and Serbia on trade in textile products (OJ L 90, 8.4.2005, p. 36). The European Community retains the right to reapply quantitative restrictions under certain circumstances. (2) Quantitative restrictions for Vietnam are suspended pursuant to the Agreement between the European Community and the Government of the Socialist Republic of Vietnam on market access (OJ L 75, 22.3.2005, p. 35). The European Community retains the right to reapply quantitative restrictions under certain circumstances. (3) Imports into the Community of products which were shipped to the Community before 11 June 2005 but presented for free circulation on or after that date shall not be subject to quantitative limits. Import authorisations for such products shall be granted automatically and without quantitative limits by the competent authorities of the Member States, upon adequate proof, such as the bill of lading, and the presentation of a signed declaration by the importer, that the goods have been shipped to the Community before that date. By way of derogation of Article 2(2) of Council Regulation (EEC) No 3030/93, imports of goods shipped before 11 June 2005 shall also be released for free circulation upon the presentation of a surveillance document issued in accordance with Article 10a(2a) of Council Regulation (EEC) No 3030/93. Import authorisations for goods shipped to the Community between 11 June 2005 and 12 July shall be granted automatically and cannot be denied on the grounds that there are no quantities available within the 2005 quantitative limits. However, the import of all products shipped from 11 June 2005 will be counted against the 2005 quantitative limits. The granting of import authorisations will not require the presentation of the corresponding export licenses for goods shipped to the Community before China has put in place its export licensing system (20 July 2005). Applications for import licences for the import, from the date of entry into force of this Regulation, of goods that have been shipped between 11 June 2005 and 19 July 2005 (inclusive) shall be presented to the competent authorities of a Member State no later than 20 September 2005. Goods shipped before 12 July do not need to have been shipped directly to the Community to benefit from the exemption of quantitative limits, although the competent authorities of the Community may deny such benefits if they have reasons to suspect that they have been shipped to another destination before 12 July in order to circumvent this Regulation, in case such transactions do not respond to normal business practices or purely logistical reasons. By way of example, are considered as corresponding to a normal conduct of business goods shipped to distribution centres for the importing companies, or when the importer can present a contract or letter of credit preceding the date of shipment, or when the goods have been transhipped outside China onto another means of transport within a reasonably short period of time. The increases to the agreed levels introduced by the Regulation (EC) No 1478/2005 are made available to enable the issuance of import licences for goods shipped to the Community between 13 and 19 July 2005, or for goods shipped to the Community after 20 July 2005 with a valid Chinese export licence, which are in excess of the agreed levels introduced by Commission Regulation (EC) No 1084/2005 in Annex V to Council Regulation (EEC) No 3030/93. Should any goods shipped to the Community between 13 and 19 July 2005 exceed these levels, the Commission may authorise the issuance of further import licences after informing the Textiles Committee, and after effecting the transfer of 2 072 924 kg of products of category 2 as provided for in Annex VIII. (4) See Appendix A. ANNEX II In Annex VII to Regulation (EEC) No 3030/93 the table is replaced by the following: TABLE COMMUNITY QUANTITATIVE LIMITS FOR GOODS RE-IMPORTED UNDER OPT Third country Category Unit Community quantitative limits 2005 Belarus GROUP IB 4 1 000 pieces 4 733 5 1 000 pieces 6 599 6 1 000 pieces 8 800 7 1 000 pieces 6 605 8 1 000 pieces 2 249 GROUP IIB 12 1 000 pairs 4 446 13 1 000 pieces 697 15 1 000 pieces 3 858 16 1 000 pieces 786 21 1 000 pieces 2 567 24 1 000 pieces 661 26/27 1 000 pieces 3 215 29 1 000 pieces 1 304 73 1 000 pieces 4 998 83 tonnes 664 GROUP IIIB 74 1 000 pieces 872 Serbia (1) GROUP IB 5 1 000 pieces 6 1 000 pieces 7 1 000 pieces 8 1 000 pieces GROUP IIB 15 1 000 pieces 16 1 000 pieces Vietnam (2) GROUP IB 4 1 000 pieces 5 1 000 pieces 6 1 000 pieces 7 1 000 pieces 8 1 000 pieces GROUP IIB 12 1 000 pairs 13 1 000 pieces 15 1 000 pieces 18 tonnes 21 1 000 pieces 26 1 000 pieces 31 1 000 pieces 68 tonnes 76 tonnes 78 tonnes Third country Category Unit Specific agreed levels 11 June to 31 December 2005 (3) 2006 2007 China GROUP IB 4 1 000 pieces 208 408 449 5 1 000 pieces 453 886 975 6 1 000 pieces 1 642 3 216 3 538 7 1 000 pieces 439 860 946 GROUP IIB 26 1 000 pieces 791 1 550 1 705 31 1 000 pieces 6 301 12 341 13 575 (1) Quantitative restrictions for Serbia do not apply pursuant to the Agreement between the European Community and Serbia on trade in textile products (OJ L 90, 8.4.2005, p. 36). The European Community retains the right to reapply quantitative restrictions under certain circumstances. (2) Quantitative restrictions for Vietnam are suspended pursuant to the Agreement between the European Community and the Government of the Socialist Republic of Vietnam on market access (OJ L 75, 22.3.2005, p. 35). The European Community retains the right to reapply quantitative restrictions under certain circumstances. (3) The relevant textile products sent from the Community to the Peoples Republic of China for processing before 11 June 2005 and re-imported into the Community after that date will, upon adequate proof such as the export declaration, benefit from these provisions. ANNEX III In Annex VIII to Regulation (EEC) No 3030/93 the table is replaced by the following: 1. COUNTRY 2. Advance utilisation 3. Carry-over 4. Transfers from category 1 to categories 2 and 3 5. Transfers between categories 2 and 3 6. Transfers between categories 4, 5, 6, 7, 8 7. Transfers from Groups I, II, III to Groups II, III, IV 8. Maximum increase in any category 9. Additional conditions Belarus 5 % 7 % 4 % 4 % 4 % 5 % 13,5 % With regard to column 7, transfers can also be made from and to Group V. For Group I categories the limit in column 8 is 13 % Serbia 5 % 10 % 12 % 12 % 12 % 12 % 17 % With regard to column 7, transfers can be made from any category in Groups I, II and III to Groups II and III. China 5 % 7 % Transfers between categories 4, 5, 6, 7, 26 and 31: 4 %. Transfers between categories 2, 20, 39 and 115: 4 %. 2 072 924 kg of category 2 can be transferred by the Commission in 2005 into categories 4, 5, 6, 7, 20, 26, 31, 39 and 115. Before any such transfers can be carried out, prior authorisation from the Commission is necessary. The implementation of such transfers shall be made public.